Name: 82/838/EEC: Council Decision of 3 December 1982 recognizing certain parts of the territory of the Federal Republic of Germany as being either officially swine fever free or swine fever free
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-14

 Avis juridique important|31982D083882/838/EEC: Council Decision of 3 December 1982 recognizing certain parts of the territory of the Federal Republic of Germany as being either officially swine fever free or swine fever free Official Journal L 352 , 14/12/1982 P. 0027 - 0028 Spanish special edition: Chapter 03 Volume 26 P. 0167 Portuguese special edition Chapter 03 Volume 26 P. 0167 *****COUNCIL DECISION of 3 December 1982 recognizing certain parts of the territory of the Federal Republic of Germany as being either officially swine fever free or swine fever free (82/838/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 82/161/EEC (2), and in particular Article 4c (1) (c) thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 81/476/EEC (4), and in particular Article 13a (2) thereof, Whereas Decision 82/351/EEC (5), as amended by Decision 82/825/EEC (6), has already recognized certain parts of the territory of the Federal Republic of Germany as being officially swine fever free; whereas consequently the same parts fulfil the requirements for being recognized as officially swine fever free for the purpose of intra-Community trade; Whereas concerning certain other parts of the territory of the Federal Republic of Germany, swine fever has not been detected for more than one year; whereas vaccination against this disease may be authorized and the presence of vaccinated pigs is permitted; whereas, consequently, these parts of the territory fulfil the requirements for being recognized as swine fever free for the purposes of intra-Community trade in fresh meat, HAS ADOPTED THIS DECISION: Article 1 Those parts of the territory of the Federal Republic of Germany constituted by the regions set out in Annex I shall be recognized as officially swine fever free within the meaning of Article 4c (1) (c) of Directive 64/432/EEC. Article 2 Those parts of the territory of the Federal Republic of Germany constituted by the regions set out in Annex II are recognized as swine fever free within the meaning of Article 13a (2) of Directive 72/461/EEC. Article 3 This Decision is addressed to the Member States. Done at Brussels, 3 December 1982. For the Council The President Ch. CHRISTENSEN (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 29, 6. 2. 1982, p. 13. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 186, 8. 7. 1981, p. 20. (5) OJ No L 157, 8. 6. 1982, p. 26. (6) OJ No L 347, 7. 12. 1982, p. 23. ANNEX I Officially swine fever free regions in the Federal Republic of Germany Land Schleswig-Holstein, Freie and Hansestadt Hamburg, Freie Hansestadt Bremen and Stadt Bremerhaven, Regierungsbezirke Detmold, Muenster, Koeln, Koblenz, Trier, Rheinhessen-Pfalz, Stuttgart, Karlsruhe, Tuebingen, Freiburg, Oberfranken, Unterfranken, Oberpfalz, Niederbayern, Mittelfranken, Braunschweig, Giessen, Lueneburg, Hanover sowie Land Saarland. ANNEX II Swine fever free regions in the Federal Republic of Germany Regierungsbezirke Weser-Ems, Kassel, Giessen, Darmstadt, Oberbayern and Land Berlin.